DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
This office action is in response to the amendment filed 08/23/2022, which adds claim 41. Claims 1-6, 9-25, 37-34, and 36-41 are pending in the application.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 08/23/202, have been entered.
Applicant’s amendments caused withdrawal of the nonstatutory double patenting rejection of claims 1-2, 4-5, and 9-13 over claims 7 and 9 of U.S. Patent No. 8,057,919 B2, and of claims 1-2, 4-5, and 9-13 over claims 1-2 of U.S. Patent No. 8,372,529 B2. 
	Claim 41 has been added.
	Claims 1-6, 9-25, 27-34, and 36-41 are pending in the application.
	
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to Applicant’s argument that Kato does not teach a polycyclic heterocyclic system in which more than 1 aromatic system are linked together, Examiner disagrees.
Kato defines X5 as N-R1 wherein R1 may be a substituted aromatic hydrocarbon having 6 to 24 carbon atoms, where examples of the preferred substituent include a dibenzofuranyl group (paragraph 0120, see paragraph 0119 for context).
With respect to Applicant’s argument that Kato does not provide examples of more than 1 aromatic system linked together, Examiner disagrees.
Kato demonstrates an aryl group substituted with a heteroaryl group through embodiments such as Compound 10 (page 14), Compounds 13 and 14 (page 15), and Compound 24 (page 17). This is just a brief list and there are other examples in pages 18-103.
Furthermore, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985), see also MPEP 2123.
With respect to Applicant’s argument of unexpected results, Examiner disagrees. Compound H1 is not commensurate in scope with the claims. It differs in the definition of variable X which could just as easily explain the claimed improvements. Because this example is not commensurate in scope with the claims, it cannot be given considerable weight.
With respect to Applicant’s argument that the improvement in emission efficiency and lifetime are critical to the presence of the phenylene group. Examiner disagrees.
In Table one, compound H13 shows an improvement in emission efficiency and lifetime equal to compounds with a phenylene linking group. For example, Example 13 has the same emission efficiency as Example 11, and the same lifetime as at least Example 10. Thus, the increase in emission efficiency and lifetime do not appear to be unexpected and the presence of the aryl linking group does not appear to be critical to the claimed invention.
With respect to Applicant’s argument that improved emission efficiency and lifetime are seen in compounds in which X is oxygen or sulfur and not nitrogen, examiner agrees, however, this limitation is addressed in the rejection of record, which is drawn to a compound in which X is an oxygen atom. Compounds in which X is an oxygen or sulfur atom fall within the limitations of the prior art (Formula (5) in paragraph 0062 and see at least Compound 208 on page 49 and compound 214 on page 50).
With respect to Applicant’s argument that unexpected results can be proven in identical devices, examiner agrees that when the devices are otherwise identical except for a single variable, differences may be attributable to that variable, but that is not the case in this situation. Many of the comparative compounds used in the specification fall within the limitations of the Kato, but so do compounds of the claimed invention. The prior art teaches compounds which fall within the scope of the claimed invention. A compound of the claimed invention cannot demonstrate unexpectedly improved properties over an identical compound which can be arrived at through the teachings of the prior art.
With respect to Applicant’s arguments that the improvements are statistically significant, statistical significance requires some measure of standard deviation or error, which has not been provided. The data appears to come from a single data point, which is not sufficient to establish a standard deviation. Similarly, no experimental error has been stated.
For at least these reasons, the rejections over Kato et al. (US 2009/0309488 A1) are respectfully maintained.
However, Applicant’s amendments have caused a reinterpretation of the art. This reinterpretation is given below to explain how the art still reads on the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-21, and 23-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2009/0309488 A1).
With respect to claim 1, Kato discloses an aromatic heterocyclic derivative represented by formulae (5) (paragraph 0062) which is pictured below.

    PNG
    media_image1.png
    113
    314
    media_image1.png
    Greyscale

In this formula, X5 is N-R1, X6 is an CR2R3 (paragraph 0063), R1 is a substituted aromatic hydrocarbon group having a ring formed of 6 carbon atoms (benzene) and the substituent is a heteroaromatic group having rings of 12 carbon atoms (dibenzofuran, paragraph 0119, lines 45-46), R2 and R3 are a C1 alkyl (methyl) group (paragraph 0064, lines 1-3), L1 is a single bond (paragraph 0066, lines 1-2), L2 is a single bond (paragraph 0067, lines 1-2), A1 is a hydrogen atom (paragraph 0069, lines 1-2), A2 is a hydrogen atom (paragraph 0070, lines 1-2), and the number of Y1 and Y2 is zero so that they are not present (paragraph 0071, line 12)
This forms the compound below.

    PNG
    media_image2.png
    358
    351
    media_image2.png
    Greyscale

This compound reads on instant formula (1-1) when A is represented by formula (1b), X represents a CR6R7 (paragraph 0063), W and Z are a single bond, a, d, e, f, and g are 0 so that R1, R3, R4, R8, and R9 are not present, R6 and R7 are a C1 alkyl (methyl) group, Q is represented by formula 1c and L2 is an arylene group comprising 6 ring carbon atoms (phenylene) and Y is an oxygen atom.
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which shows high luminous efficiency, is free of any pixel defect, and has a long lifetime (paragraph 0019), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
It should be noted, that although Kato does not specifically define R1 as a polycyclic heterocyclic system in which more than 1 aromatic system are linked together, Kato provides examples that this interpretation is within the definition of R1 through embodiments such as, for example, (171) and (172) (page 43). 
With respect to claim 2, Kato teaches the aromatic heterocyclic derivative of claim 1, and W and Z are single bonds, as pictured above.
With respect to claim 3, Kato teaches the aromatic heterocyclic derivative according to claim 2, and the compound reads on instant Formula 2-2.
With respect to claim 4, Kato teaches the aromatic heterocyclic derivative according to claim 2, as discussed above. Kato also teaches the compound may be represented by formulae (9) (paragraph 0072), which is pictured below.

    PNG
    media_image3.png
    185
    385
    media_image3.png
    Greyscale

In this formula, X11 is N-R1, X12 is an oxygen atom (paragraph 0073), R1 is a substituted aromatic hydrocarbon group having a ring formed of 6 carbon atoms (benzene), and the substituent is a heteroaromatic group having rings of 12 carbon atoms (dibenzofuran, paragraph 0119, lines 45-46), L1 is a single bond (paragraph 0066, lines 1-2), L2 is a single bond (paragraph 0067, lines 1-2), A1 is a hydrogen atom (paragraph 0069, lines 1-2), A2 is a hydrogen atom (paragraph 0070, lines 1-2), and the number of Y1 and Y2 is zero so that they are not present (paragraph 0071, line 12)
This forms the compound below.

    PNG
    media_image4.png
    448
    339
    media_image4.png
    Greyscale

	
This compound reads on instant formula (3-1) when X represents an oxygen atom, W and Z are a single bond, R1 represents a substituted aryl group comprising 6 ring atoms and the substituent is a heteroaryl group, a is 1, d, e, f, and g are 0 so that R1, R3, R4, R8, and R9 are not present, L2 is an arylene group comprising 6 ring carbon atoms (phenylene) and Y is an oxygen atom.
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which shows high luminous efficiency, is free of any pixel defect, and has a long lifetime (paragraph 0019), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 5, Kato teaches the aromatic heterocyclic derivative according to claim 2, as discussed above. Kato also teaches the compound may be represented by formula (13) (paragraph 0082), which is pictured below.

    PNG
    media_image5.png
    178
    396
    media_image5.png
    Greyscale

In this formula, X13 is N-R1, X14 is an oxygen atom (paragraph 0083), R1 is a substituted aromatic hydrocarbon group having a ring formed of 6 carbon atoms (benzene), and the substituent is a heteroaromatic group having rings of 12 carbon atoms (dibenzofuran, paragraph 0119, lines 45-46), L1 is a single bond (paragraph 0066, lines 1-2), L2 is a single bond (paragraph 0067, lines 1-2), A1 is a hydrogen atom (paragraph 0069, lines 1-2), A2 is a hydrogen atom (paragraph 0070, lines 1-2), and the number of Y1-Y3 is zero so that they are not present (paragraph 0071, line 12).
This forms the compound below.

    PNG
    media_image6.png
    461
    341
    media_image6.png
    Greyscale

	
This compound reads on instant formula (4-1) when X represents an oxygen atom, W and Z are a single bond, R1 represents a substituted aryl group and the substituent is a heteroaryl group, a, d, e, f, and g are 0 so that R1, R3, R4, R8, and R9 are not present, L2 is an arylene group comprising 6 ring carbon atoms (phenylene) and Y is an oxygen atom.
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which shows high luminous efficiency, is free of any pixel defect, and has a long lifetime (paragraph 0019), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 6, Kato teaches the species formed by the combination of formulae 1-1 and 1-b, and the species in claim 6, which is formed by the combination of formulae 1-1 and 1-a, becomes alternative to the primary species, and thus the features of the species of instant claim 6 is not required by the claims, and Kato reads on the claims.
With respect to claim 9, Kato teaches the aromatic heterocyclic derivative of claim 1, as discussed above. Kato also teaches that X6 can be an oxygen atom (paragraph 0063), which would form a compound which reads on the instant claim.
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which shows high luminous efficiency, is free of any pixel defect, and has a long lifetime (paragraph 0019), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 10, Kato teaches the aromatic heterocyclic derivative of claim 1, as discussed above. Kato also teaches that X12 can be a sulfur atom (paragraph 0052, lines 1-3). This would form a compound that reads on the instant claims.
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which shows high luminous efficiency, is free of any pixel defect, and has a long lifetime (paragraph 0019), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 11 and 12, Kato teaches the species formed by the combination of formulae 1-1 and 1-b, and the species in claims 11 and 12, which are formed by the combination of formulae 1-1 and 1-a, becomes alternative to the primary species, and thus the features of the species of instant claims 11 and 12 are not required by the claims, and Kato reads on the claims.
With respect to claim 13, Kato teaches the aromatic heterocyclic derivative of claim 1, and Y is an oxygen atom so that the aromatic heterocyclic group at R1 is a dibenzofuran group, as discussed above.
With respect to claim 14, Kato teaches the aromatic heterocyclic derivative of claim 1, as discussed above. Kato also teaches the aromatic heterocyclic group at R1 can be a dibenzothiophene group, wherein Y would be a sulfur atom (paragraph 0113, lines 1-6). This would form a compound that reads on the instant claim.
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which shows high luminous efficiency, is free of any pixel defect, and has a long lifetime (paragraph 0019), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 15, Kato teaches the aromatic heterocyclic derivative of claim 1, and L2 is bonded to a carbon atom at a 4-position of the structure represented by formula (1c), as pictured above.
With respect to claims 16-19, Kato teaches the aromatic heterocyclic derivative of claim 1, and Kato teaches a general structure for an organic EL device which includes an anode, a hole transporting layer, a light emitting layer, and a cathode (paragraph 0130, lines 1-4), and that the aromatic heterocyclic derivative of the invention may be used as a material in the hole transporting layer (paragraph 0138).
It would have been obvious to a person having ordinary skill in the art prior to the invention being made to use the claimed aromatic heterocyclic derivative as a hole transport material in the organic layer of an organic electroluminescent device as taught by Kato.
With respect to claims 20 and 21, Kato teaches the organic electroluminescence device of claim 18, and Kato teaches the light emitting layer may comprise an orthometalated iridium phosphorescent material (paragraph 0143-0144).
It would have been obvious to a person having ordinary skill prior to the invention being made to use a phosphorescent, orthometalated iridium complex in the light emitting layer, as taught by Kato.
With respect to claim 23, Kato teaches the aromatic heterocyclic derivative according to claim 1, and the arylene group comprising 6 carbon ring atoms for L2 is a divalent residue of benzene (phenylene), as discussed above.
With respect to claim 24, Kato teaches the aromatic heterocyclic derivative of claim 1 and ring A is represented by formula 1b, as discussed above.
With respect to claim 25, Kato teaches the aromatic heterocyclic derivative according to claim 24 and W and Z are a single bond, as discussed above.
With respect to claim 27, Kato teaches the aromatic heterocyclic derivative according to claim 25, and L2 is a divalent residue of benzene (phenylene), as discussed above.
With respect to claims 28 and 29, Kato teaches the aromatic heterocyclic derivative according to claim 25, and L2 is a divalent residue of benzene (7a), as discussed above.
With respect to claim 30, Kato teaches the aromatic heterocyclic derivative according to claim 25, wherein Y is an oxygen atom as discussed above. Kato also teaches that X6 can be an oxygen atom (paragraph 0063), which would form a compound which reads on the instant claim.
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which shows high luminous efficiency, is free of any pixel defect, and has a long lifetime (paragraph 0019), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 31, Kato teaches the aromatic heterocyclic derivative of claim 27, and Y is an oxygen atom, as discussed above.
With respect to claim 32, Kato teaches the aromatic heterocyclic derivative of claim 28, and Y is an oxygen atom, as discussed above.
With respect to claim 33, Kato teaches the aromatic heterocyclic derivative of claim 28, wherein Y is an oxygen atom as discussed above. Kato also teaches that X6 can be an oxygen atom (paragraph 0063), which would form a compound which reads on the instant claim.
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which shows high luminous efficiency, is free of any pixel defect, and has a long lifetime (paragraph 0019), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 34, Kato teaches the aromatic heterocyclic derivative of claim 25, and it is represented by formula (1-1) as discussed above.
With respect to claim 36, Kato teaches the aromatic heterocyclic derivative of claim 28, and it is represented by formula (1-1), as discussed above.
With respect to claim 37, Kato teaches the aromatic heterocyclic derivative of claim 29, and it is represented by formula (1-1), as discussed above.
With respect to claim 38, Kato teaches the aromatic heterocyclic derivative of claim 33, and it is represented by formula (1-1), as discussed above.
With respect to claim 39, Kato teaches the aromatic heterocyclic derivative according to claim 24, and the heteroaryl group comprising 5 to 30 ring atoms for R1 is a dibenzofuranyl group, as discussed above.
With respect to claim 40, Kato teaches the aromatic heterocyclic derivative according to claim 25, and the heteroaryl group comprising 5 to 30 ring atoms for R1  is a dibenzofuranyl group, as discussed above.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2009/0309488 A1) as applied to claims 1-6, 9-21, and 23-40 above, and further in view of Hamada et al. (US 2007/0009762 A1).
With respect to claim 22, Kato teaches the organic electroluminescent device according to claim 19, however, Kato does not teach the hexaazatriphenylene compound of claim 22 in a layer adjacent to the hole transporting layer.
Hamada teaches an organic electroluminescent element with a longer lifetime. Hamada teaches this device has a light emitting layer and a hole transport layer, and adjacent to the hole transport layer is an intermediate layer which has a LUMO lower than that of the hole transport layer and the light emitting layer.
Hamada gives an example of the inventive intermediate layer compound in paragraph 0020, which is the hexaazatriphenylene derivative below.

    PNG
    media_image7.png
    223
    354
    media_image7.png
    Greyscale

Hamada teaches that when this material is used in an intermediate layer, it has a LUMO lower than the hole transport layer and light emitting layer, which allows the intermediate layer to trap electrons that have passed through the light emitting layer. By trapping electrons, there is a decrease in the number of electrons moving from the light emitting layer into the hole transport layer, and the lifetime of the electroluminescent device is increased (paragraph 0021).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the hexaazatriphenylene derivative of Hamada into a layer adjacent to the hole transport layer of Kato in order to trap excess electrons moving from the light emitting layer and increase the lifetime of the electroluminescent device.

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2009/0309488 A1) as applied to claims 1-6, 9-21, and 23-40 above, and further in view of Lee et al. (US 2012/0206037 A1).
Kato teaches the aromatic heterocyclic derivative according to claim 1, as discussed above.
Kato and Lee overlap in scope in that they both teach the compound below.

    PNG
    media_image2.png
    358
    351
    media_image2.png
    Greyscale

Lee teaches this compound according to Chemical Formula 5, which is pictured below.

    PNG
    media_image8.png
    443
    520
    media_image8.png
    Greyscale


In this formula, X is N(R1), Y is C(R2)(R3), R1  is a C6 aryl (paragraph 0012), substituted by a C12 heteroaryl (dibenzofuran, paragraph 0014, lines 1-11), R2 and R3 are C1 alkyl (methyl) groups (paragraph 0012), and Z1 through Z8 are carbon atoms (paragraph 0011).
Lee expands upon the work of Kato by teaching that X, which is analogous to instant X, may also be a substituted silicon atom (Si(R4)(R5), paragraph 0010).
Lee teaches that these compounds provide better luminous efficiency and device life with appropriate color coordinate as compared to conventional host or dopant materials (paragraph 0007).
It would have been obvious to a person having ordinary skill in the art prior to the invention being made to use a silicon atom at a location analogous to instant X with a reasonable expectation of forming a compound which provides better luminous efficiency and device life with appropriate color coordinate as compared to conventional host or dopant materials, as taught by Lee.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./
Examiner, Art Unit 1786                                                                                                                                                                                            
/Sean M DeGuire/Primary Examiner, Art Unit 1786